  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 1 of 27 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNIVERSAL CIPHER, LLC,               §
                                     §
      Plaintiff,                     §                       Case No:
                                     §
vs.                                  §                       PATENT CASE
                                     §
WALMART, INC.                        §
                                     §
      Defendant.                     §
______________________________________§


                                           COMPLAINT

       Plaintiff Universal Cipher, LLC (“Plaintiff” or “UC”) files this Complaint against

Walmart, Inc. (“Defendant” or “Walmart”) for infringement of United States Patent No.

7,721,222 (hereinafter “the ‘222 Patent).

                              PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States

Code. Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Delaware limited liability company with an address of 16192

Coastal Hwy., Lewes, DE 19958.

       4.      Upon information and belief, Defendant is a Delaware corporation with a

principal place of business at 702 S.W. 8th Street, Bentonville, Arkansas 72716. On

information and belief, Defendant may be served through its registered agent in Texas, CT




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                   PAGE | 1
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 2 of 27 PageID #: 2




Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201. This Court has personal

jurisdiction over Defendant because Defendant has committed, and continues to commit, acts

of infringement in this District, has conducted business in this District, and/or has engaged in

continuous and systematic activities in this District.

        5.      Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1400(b) because acts

of infringement are occurring in this District and Defendant has a regular and established place

of business in this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 7,721,222)

        7.      Plaintiff incorporates paragraphs 1 through 6 herein by reference.

        8.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        9.      Plaintiff is the owner by assignment of the ‘551 Patent with sole rights to

enforce the ‘222 Patent and sue infringers.

        10.     A copy of the ‘222 Patent, titled “Dynamic Language Text Generation System

and Method,” is attached hereto as Exhibit A.

        11.     The ‘222 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

        12.     Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including at least Claims 1, 2, 4, 5, and 6 of the ‘222 patent, by selling



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                    PAGE | 2
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 3 of 27 PageID #: 3




smartphones and tablets covered by one or more claims of the ‘222 Patent.

       13.     Defendant sells at least Lenovo tablets, LG Android smartphones, Motorola

Android smartphones, and Nokia Android smartphones. See for example, sales indicated at:

       https://www.walmart.com/ip/Lenovo-Yoga-Tab-3-HD-8-Android-Tablet-Computer-

Qualcomm-Snapdragon-APQ8009-2GB-RAM-16GB-SSD/370200247

       https://www.walmart.com/ip/Verizon-Wireless-LG-Optimus-Zone-4-16GB-Prepaid-

Smartphone-Moroccan-Blue/668951996

       https://www.walmart.com/ip/Motorola-Moto-G6-Play-32GB-Unlocked-Smartphone-

Deep-Indigo/978711084

       https://www.walmart.com/ip/NOKIA-3-1-16GB-Unlocked-Smartphone-

BLACK/564719323

The details of Plaintiff’s infringement allegations, as to each of these example products, are set

forth below. On information and belief, Defendant sells other smartphones and tablets that

infringe the ‘222 Patent in the same manner as these specific example products. Collectively,

all infringing smartphones and tablets are referred to herein as “Product.”

       14.     Defendant has infringed and continues to infringe the ‘222 patent either directly

or through acts of contributory infringement or inducement in violation of 35 U.S.C. § 271.

       15.     As to the Lenovo tablets, and regarding Claim 1, the Product displays on a

computer monitor a first plurality of character menu items. For example, Lenovo’s Android

smartphones and tablets (including but not limited to Lenovo Tab 3 used as an example below)

execute Android OS which includes several non-English keyboards (such as the Hindi

keyboard(s) used as an example below). At least some of these non-English keyboards

comprise consonant characters arranged in rows and columns (first plurality of character menu




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                      PAGE | 3
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 4 of 27 PageID #: 4




items). Certain aspects of this element are illustrated in the screen shot(s) below and/or in

those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                  PAGE | 4
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 5 of 27 PageID #: 5




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                 PAGE | 5
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 6 of 27 PageID #: 6




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                 PAGE | 6
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 7 of 27 PageID #: 7




       16.     Each character menu item of the first plurality of character menu items has only

one individually selectable character of a language. For example, each consonant letter on the

non-English keyboard has only one selectable character of the selected language. Certain

aspects of this element are illustrated in the screen shot(s) below and/or in those provided in

connection with other allegations herein.




       17.     Each character menu item of the first plurality of character menu items is

displayed in a first location on the computer monitor. For example, each button on the non-

English keyboard is displayed as part of the rectangular keyboard towards the bottom of the

screen. Certain aspects of this element are illustrated in the screen shot(s) below and/or in those

provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                       PAGE | 7
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 8 of 27 PageID #: 8




       18.     Each character of each character menu item of the first plurality of character

menu items is a consonant character of the language. For example, each consonant button on

the non-English keyboard is a consonant character of the language (Hindi used as an example

below).

       19.     The Product practices receiving a first user selection of a first character menu

item of the first plurality of character menu items, wherein the first user selection is received

via a computer interactive device. For example, Lenovo’s Android smartphones and tablets

receive user’s selection of a consonant button on the keyboard via a “long press” on the

device’s touchscreen. Certain aspects of this element are illustrated in the screen shot(s) below

and/or in those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                     PAGE | 8
  Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 9 of 27 PageID #: 9




       20.     The Product practices displaying on the computer monitor during a first state a

first overall plurality of character menu items which consists of the first plurality of character

menu items, a second plurality of character menu items, and any first further character menu

items, so that no character menu items are displayed on the computer monitor during the first

state other than the first overall plurality of character menu items, and wherein the second

plurality of character menu items is displayed on the computer monitor during the first state in

response to the first user selection of the first character menu item. For example, in response

to a user “long pressing” a consonant button on the non-English keyboard (first character menu

item), Lenovo’s Android smartphones and tablets display a plurality of related characters

(second plurality of character menu items) above the selected consonant button. The device in

this state only displays the first plurality of character menu items, the second plurality of

character menu items, and any first further character menu items.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                      PAGE | 9
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 10 of 27 PageID #: 10




       21.     Each character menu item of the second plurality of character menu items has

only one individually selectable character of the language. For example, each character button

on the shown plurality of related characters (second plurality of character menu items) has only

one individually selectable character of the non-English language (Hindi used in the example).

       22.     Each character menu item of the second plurality of character menu items is

displayed in a second location on the computer monitor. For example, each character button

on the shown plurality of related characters (second plurality of character menu items) is

shown in rows and columns directly above the selected first character menu item (second

location on the computer monitor). Certain aspects of this element are illustrated in the screen

shot(s) below and/or in those provided in connection with other allegations herein.




       23.     Each character of each of the second plurality of character menu items is a

vowel derivative of the character of the first character menu item. For example, at least some



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                   PAGE | 10
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 11 of 27 PageID #: 11




of the related characters shown on Lenovo’s smartphones and tablets in response to the user

long pressing on a consonant button are vowel derivatives of the consonant character. Certain

aspects of this element are illustrated in the screen shot(s) below and/or in those provided in

connection with other allegations herein.




       24.     The second plurality of character menu items is displayed substantially and

directly connected to the first character menu item, and the second plurality of character menu

items is not displayed substantially and directly connected to any character menu item of the

first overall plurality of character menu items, disregarding the second plurality of character

menu items themselves, other than the first character menu item. For example, the related

characters are displayed directed connected and just above the selected consonant button and

only the selected consonant button.

       25.     The second location is separate and apart from the first location and the second



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                   PAGE | 11
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 12 of 27 PageID #: 12




location is adjacent the first character menu item. For example, the related characters are

displayed directed connected and just above the selected consonant button (second location)

and only the selected consonant button.

       26.     The Product practices receiving a second user selection of a second character

menu item of the first plurality of character menu items, wherein the second user selection is

received via the computer interactive device. For example, Lenovo’s Android smartphones

and tablets receive user’s selection of a second consonant button on the keyboard via a “long

press” on the device’s touchscreen. Certain aspects of this element are illustrated in the screen

shot(s) below and/or in those provided in connection with other allegations herein.




       27.     The Product practices displaying on the computer monitor during a second state,

a second overall plurality of character menu items which consists of the first plurality of

character menu items, a third plurality of character menu items, and any second further



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                    PAGE | 12
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 13 of 27 PageID #: 13




character menu items, so that no character menu items are displayed on the computer monitor

during the second state other than the second overall plurality of character menu items, and

wherein the third plurality of character menu items is displayed on the computer monitor

during the second state in response to the second user selection of the second character menu

item. For example, in response to user “long pressing” a second consonant button on the non-

English keyboard (second character menu item), Lenovo’s Android smartphones and tablets

display a different plurality of related characters (third plurality of character menu items)

above the selected consonant button. The device in this state only displays the first plurality of

character menu items, the third plurality of character menu items, and any second further

character menu items. Certain aspects of this element are illustrated in the screen shot(s) below

and/or in those provided in connection with other allegations herein.




       28.     Each character menu item of the third plurality of character menu items has



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                     PAGE | 13
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 14 of 27 PageID #: 14




only one individually selectable a character of the language. For example, each character

button on the shown plurality of related characters (third plurality of character menu items) has

only one individually selectable character of the non-English language (Hindi used as an

example).

       29.     Each character of each character menu item of the third plurality of character

menu items is a vowel derivative of the character of the second character menu item. For

example, at least some of the related characters shown on Lenovo’s smartphones and tablets in

response to the user long pressing on a consonant button are vowel derivatives of the

consonant character.

       30.     The third plurality of character menu items is displayed substantially and

directly connected to the second character menu item, and the third plurality of character menu

items is not displayed substantially and directly connected to any character menu item of the

second overall plurality of character menu items, disregarding the third plurality of character

menu items themselves, other than the second character menu item. For example, the related

characters are displayed directed connected and just above the selected consonant button and

only the selected consonant button.

       31.     Each character menu item of the third plurality of character menu items is

displayed in a third location on the computer monitor. For example, the related characters are

displayed directed connected and just above the selected consonant button and only the

selected consonant button (third location on the computer monitor).

       32.     The first, second, and the third locations are separate and apart from each other

and the third location is adjacent the second character menu item. Certain aspects of this

element are illustrated in the screen shot(s) below and/or in those provided in connection with




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                    PAGE | 14
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 15 of 27 PageID #: 15




other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                PAGE | 15
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 16 of 27 PageID #: 16




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.               PAGE | 16
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 17 of 27 PageID #: 17




       33.     Regarding Claim 2, the second plurality of character menu items is displayed on

the computer monitor in a substantially straight line along with the first character menu item in

response to the first user selection. Certain aspects of this element are illustrated in the screen

shot(s) below and/or in those provided in connection with other allegations herein.




       34.     The third plurality of character menu items is displayed on the computer

monitor in a substantially straight line along with the second character menu item in response

to the second user selection. Certain aspects of this element are illustrated in the screen shot(s)

below and/or in those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                      PAGE | 17
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 18 of 27 PageID #: 18




       35.     Regarding Claim 4, the language is a non-English language.

       36.     Regarding Claim 5, the Product practices receiving a third user selection of a

particular character menu item of the first plurality, second plurality, and third plurality of

character menu items and causing a character of the particular character menu item to be

displayed in a fourth location on the computer monitor. For example, Lenovo’s Android

smartphones and tablets receive user selection of a character on the non-English keyboard and

cause the corresponding character to be displayed in a text box or equivalent on the device

screen. Certain aspects of this element are illustrated in the screen shot(s) below and/or in those

provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                      PAGE | 18
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 19 of 27 PageID #: 19




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.               PAGE | 19
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 20 of 27 PageID #: 20




       37.     The fourth location is separate and apart from the first, second, and third

locations.

       38.     Regarding Claim 6, each of the character menu items of the first, second, and

third plurality of character menu items is any one of a hypertext markup language (html) table

cell, a button, and a graphic user interface component. For example, in case of Lenovo’s

Android smartphones and tablets, each of the character menu items is a button and/or a graphic

user interface component.

       39.     The first user selection is received via any one of a computer mouse, finger pad

of a computer laptop, computer touch screen, a button, and a computer stylus on a computer

mobile device. For example, in case of Lenovo’s Android smartphones and tablets, the first

user selection is received via at least one of device touch screen, a button, and a computer

stylus on a device.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                   PAGE | 20
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 21 of 27 PageID #: 21




       40.     Infringement of the ‘222 Patent by the Lenovo tablets is further illustrated in the

claim chart attached as Exhibit B.

       41.     The LG Android smartphones sold by Defendant infringe the ‘222 Patent in a

similar manner as set forth above with respect to the Lenovo tablets. The details of the

infringement allegations on an element by element basis are illustrated in the claim chart

attached as Exhibit C.

       42.     The Motorola Android smartphones sold by Defendant infringe the ‘222 Patent

in a similar manner as set for the above with respect to the Lenovo tablets. The details of the

infringement allegations on an element by element basis are illustrated in the claim chart

attached as Exhibit D.

       43.     The Nokia Android smartphones sold by Defendant infringe the ‘222 Patent in a

similar manner as set for the above with respect to the Lenovo tablets. The details of the

infringement allegations on an element by element basis are illustrated in the claim chart

attached as Exhibit E.

       44.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       45.     Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendants are

enjoined and restrained by this Court.

       46.     Plaintiff is in compliance with 35 U.S.C. § 287.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff asks the Court to:

       (a)     Enter judgment for Plaintiff on this Complaint on all causes of action asserted




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                     PAGE | 21
 Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 22 of 27 PageID #: 22




herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 7,721,222 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in

accordance with 35 U.S.C. § 284;

          (d)   Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)   Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under law or equity.



Dated: May 7, 2019                       Respectfully submitted,

                                         /s/Jay Johnson
                                         JAY JOHNSON
                                         State Bar No. 24067322
                                         BRAD KIZZIA
                                         State Bar No. 11547550
                                         KIZZIA & JOHNSON PLLC
                                         1910 Pacific Ave., Suite 13000
                                         Dallas, Texas 75201
                                         (214) 451-0164
                                         Fax: (214) 451-0165
                                         jay@kjpllc.com
                                         bkizzia@kjpllc.com
                                         ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT WALMART, INC.                                    PAGE | 22
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 23 of 27 PageID #: 23




                             EXHIBIT A
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 24 of 27 PageID #: 24




                             EXHIBIT B
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 25 of 27 PageID #: 25




                             EXHIBIT C
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 26 of 27 PageID #: 26




                             EXHIBIT D
Case 2:19-cv-00164-JRG Document 1 Filed 05/07/19 Page 27 of 27 PageID #: 27




                             EXHIBIT E
